1
2
3
4                                                                 JS-6
5
6
7
8                       UNITED STATES DISTRICT COURT

9          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10
     Krystal Gayden,
11
                                          Plaintiffs,
12
                 v.                                     Case No. EDCV 19-410 JGB (KKx)
13
14   Kohl’s Department Stores, Inc., et al.
15                                      Defendant.              JUDGMENT
16
17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18
          Pursuant to the Order filed concurrent herewith, the Motion for
19
     Terminating Sanctions by Kohl’s Department Stores, Inc. is GRANTED. Plaintiff
20
     Krystal Gayden’s complaint against Defendants is DISMISSED.
21
          Judgment is entered in favor of Defendants.
22
23
     Dated: April 8, 2020
24
25                                            THE HONORABLE JESUS G. BERNAL
                                              United States District Judge
26
27
28
